DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 8, 10, 13-16, 18, 20, 21, 23 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2012/0068136 A1).
Rejection of claim 23 is included in the rejection of claims 15 and 16, since the limitations of 23 is included in the rejection of claim 15 and 16.
Rejection of claim 7 is also included in the rejection of claim 1 since all the limitations of 7 are included in one. 
Regarding claims 1 and 7, Park teaches a non-volatile memory structure (Figs.7 and 9) comprising: a phase change memory (1; Fig.9) comprising a phase change material (252; Para. 0093); and a Schottky diode (132 and DP; Fig.9) in series with the phase change memory (DP and RP connected in series as shown in figure 7), wherein a Schottky barrier (132 and DP) of the Schottky diode is a surface of the phase change material (132 part of the PD is a surface of the phase change material 252; Fig.7).
Regarding claim 2, Park teaches at the surface of the phase change memory is an interface between the phase change material and a contact (252 has an interface at 132 with DP; Fig.7).
Regarding claim 4, Park teaches wherein a material of the contact is selected from the group consisting of: Titanium, Molybdenum, Aluminum (Para. 068), Tantalum, Tungsten, Manganese, Zirconium, and Hafnium. 
Regarding claims 6 and 12, Park teaches a material of the contact is selected from the group consisting of: Molybdenum, Titanium Nitride (Para. 068; 104), Tungsten, Gold, Cobalt, Copper, Nickel, Palladium, and Iridium.

Regarding claim 7, Park teaches a non-volatile memory structure comprising: a phase change material located between a first contact (332; Fig.9; Para. 0104; TIAl) and a second contact (162; Fgi.9), wherein the first contact and the second contact are different materials (first and second contact can be made of same material but not limited too and can 162 can be made of (TiN)).
Regarding claims 8 and 10, Park teaches a non-volatile memory structure the Schottky barrier the Schottky barrier (382) at the surface of the phase change memory is an interface between the phase change material and the first contact (332); wherein a material of the first contact is selected from the group consisting of: Titanium, Molybdenum, Aluminum (Para. 0104), Tantalum, Tungsten, Manganese, Zirconium, and Hafnium.
Regarding claims 13 and 14, Park teaches a material of the second contact is selected a group consisting of: Al, W, Cu, TiN (Para. 0071), and TaN. 
Regarding claims 15, 16 and 23, Park teaches A non-volatile memory structure comprising: a plurality of bit-lines (BL1-2; Fig.9) and a plurality of word-lines (WL2; Fig.9), wherein a PCM memory structure (CP2) is located between the plurality of bit-lines and the plurality of word-lines (WL2 and BL1; Fig.3); and wherein the PCM memory structure comprises a phase change material located between a first contact (332; Fig. 9; Para. 0104) and a second contact (162; Fig.9; Para. 0071), wherein the first contact and the second contact are different materials (first and second contact can be made of same material but not limited too and can 162 can be made of (TiN)); wherein the Schottky barrier (382; Fig.9) at the surface of the phase change memory (352; Fig.9) is an interface between the phase change material and the first contact (352 has an interface with 382; 382 and 332 can be treated as contact; Fig.9) .
Regarding claim 18, Park teaches wherein a material of the contact is selected from the group consisting of: Titanium, Molybdenum, Aluminum (Para. 0104), Tantalum, Tungsten, Manganese, Zirconium, and Hafnium.
Regarding claim 20, Park teaches a material of the contact is selected from the group consisting of: Molybdenum, Titanium Nitride (Para. 0104), Tungsten, Gold, Cobalt, Copper, Nickel, Palladium, and Iridium.
Regarding claim 21, Park teaches a material of the second contact is selected a group consisting of: Al, W, Cu, TiN (Para. 0071), and TaN. 


Claims 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Nirschi et al. (US 2008/0272354 A1).
Regarding claim 1, Nirschi teaches a non-volatile memory structure (Figs. 1-4) comprising: a phase change memory (200C; Fig.4) comprising a phase change material (106; Para. 0049); and a Schottky diode (108; Para.0049; Fig.1 and Fig.4) in series with the phase change memory (diode and memory are in series), wherein a Schottky barrier (108; Para.0049) of the Schottky diode is a surface of the phase change material (108 is a surface of 106).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 9, 11, 17, 19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0068136 A1).
Regarding claims 3, 5, 9, 11, 17, 19, 24 and 25, Park does not explicitly teach that work function of a material of the contact is 0.3-1 eV below a work function of the phase change material.
However, Park teaches the material of the contact can be aluminum, titanium nitride, titanium (Para. 0104; same material of the contact layer as shown in the specification of the following application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize the work function of a material of the contact is 0.3-1 eV below a work function of the phase change material in the device of Park since since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on May 17 2022 have been fully considered but they are not persuasive. 
(1) Applicant’s Argument: 
"… The phase change element Rp and the vertical cell diode Dp are separated by at least the first electrode 332, if not, both the first electrode 332 and the ohmic contact layer 382. If the phase change element Rp (352) of Park is believed to disclose Applicant's phase change material and the vertical cell diode Dp of Park is believed to disclose Applicant's Schottky diode, then no Schottky barrier of the vertical cell diode Dp is a surface of the phase change element Rp (352). Rather, the metal-semiconductor junction, otherwise knowns as the Schottky barrier of the nonvolatile memory cell Cp disclosed in Park is believed to exist at the interface of the first electrode 332 and the second semiconductor pattern 124.6 
Therefore, Park fails to disclose a Schottky barrier of the Schottky diode is a surface of the phase change material, as is required by Applicant's claim 1.
(1) Examiner’s Response: 
Examiner respectfully disagree with the applicant for the following reasons: 
 Embodiment of figure 7 in the prior art reference of Park teaches the above limitation. Secondly, any layer in the device is a surface of the phase change material layer. The new embodiment shows the silicide electrode (132; Fig.7) which can be treated as part of the diode is in direct contact with the surface of the phase change layer 252. Lastly, the arguments do not apply to the new ground of the rejection that is used in Park. 
For at least the following reason the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2012/0068136 A1) is deemed proper and maintained. 

(2) Applicant’s Argument:
“…First , although Park discloses a first electrode (132, 332) and a second electrode (162), Park does not disclose the first electrode and the second electrode made from different materials. Instead, Park explicitly discloses the second electrode may be formed of the same material as the material forming the first electrode, but not limited thereto.7 Although, Park intends the same material not to be limiting, it never explicitly discloses both electrodes being made from different materials. Therefore, Park fails to disclose the first contact and the second contact are different materials, as is required by Applicant's claim 7…”
(2) Examiner’s Response: 
	Examiner respectfully disagree with the applicant for the following reasons: 
The first electrode can be formed from different material as stated in Para. 0068. The second electrode (162) can be formed from different material as stated in Para. 0072. Park teaches that the two electrodes can be formed from same material but it’s not limited too. The prior teaches the two electrodes can be formed from different material. Secondly, it is very well known in the art to form two electrodes form same or different material. Thirdly, forming two electrode layers in the same device from same material or different material is not a novel feature and is very well known in the art. Lastly, in the method of making of the device the first electrode can be formed from TiN (Para. 0162). The second electrode can be formed from Ti (Para. 0167).  First electrode and second electrode are formed from different material. Furthermore, the applicant does not define in the specification that there is an unexpected result in the art for using different material for two electrodes. 
	Hence, the rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2012/0068136 A1) is deemed proper and maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894